Citation Nr: 0004395	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  96-47 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
stroke, to include service connection for a stroke as 
secondary to service-connected thyroid cancer.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for bone loss of the 
maxilla and mandible secondary to service-connected thyroid 
cancer.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service for a period that is yet to be 
clarified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Reno, Nevada, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

The veteran reportedly had active service from May 1981 to 
April 1985.  The dates of her period of active service have 
not been verified.  An attempt to obtain verification of 
these dates should be made.  

A review of rating actions, including the October 1995 rating 
decision, indicates that service connection for pertinent 
disability has been considered on both direct secondary 
bases.  The October 1995 decision refers to the veteran's 
service medical records.  However, the only service records 
that are contained in the claims folder are the veteran's 
dental records, as well as a few photocopies of clinical 
records submitted by the veteran.  The Board finds that an 
attempt to obtain the veteran's service medical records must 
be made prior to reaching a decision in this case.  The 
purpose of this remand it to comply with the limited duty of 
the VA to assist a veteran in obtaining evidence that might 
serve to make her claim well grounded, and at this juncture 
the Board need not express an opinion as to whether these 
claims are well grounded.  38 U.S.C.A. § 5103 (1991).  

Furthermore, a January 1999 rating decision established 
service connection for the removal of the uterus and both 
ovaries.  A temporary total evaluation under the provisions 
of 38 C.F.R. § 4.30 from March 19, 1996 to July 1, 1996, was 
granted.  The April 1999 Statement of the Accredited 
Representation in Appealed Case constitutes a timely Notice 
of Disagreement for the dates of the temporary total 
evaluation.  However, the veteran has not yet been provided a 
Statement of the Case for this issue.  In addition, she has 
not been notified of the necessity of submitting a 
Substantive Appeal.  Therefore, this issue must be remanded 
to the RO for the issuance of a Statement of the Case.  38 
U.S.C.A. § 7105; see Buckley v. West, 12 Vet. App. 76 (1998).  
As the sole reason for remand of this issue is to correct a 
due process defect, a determination regarding its well-
groundedness is premature, and need not be reached at this 
juncture.  

Therefore, the Board remands these issues to the RO for the 
following development: 

1.  An appropriate official at the RO 
should take the necessary steps to 
confirm the dates of the veteran's 
period of active service.  An attempt 
should be made to obtain the veteran's 
complete service medical records and 
associate them with the claims folder.  
If these records are unavailable, any 
attempts to obtain the records should be 
documented in the claims folder.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a Notice of Disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should address the issue of entitlement 
to an extension of a temporary total 
evaluation under the provisions of 
38 C.F.R. § 4.30 beyond July 1, 1996.  
All relevant laws and regulations should 
be included.  The veteran and her 
representative should also be informed of 
the necessity of submitting a Substantive 
Appeal to complete the appeal of this 
issue.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 


